Case 5:20-cv-00048-LGW-BWC Document 8 Filed 08/18/20 Page 1 of 2

                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 10:52 am, Aug 18, 2020
Case 5:20-cv-00048-LGW-BWC Document 8 Filed 08/18/20 Page 2 of 2
